                                         Case 4:17-cv-04732-PJH Document 218 Filed 04/01/19 Page 1 of 18




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CADENCE DESIGN SYSTEMS, INC.,                     Case No. 17-cv-04732-PJH (SK)
                                   8                    Plaintiff,                         AMENDED REPORT AND
                                                                                           RECOMMENDATION REGARDING
                                   9             v.                                        DEFAULT JUDGMENT AGAINST
                                                                                           POUNCE CONSULTING, INC.
                                  10     POUNCE CONSULTING, INC., et al.,
                                  11                    Defendants.                        Regarding Docket No. 209

                                  12          On January 23, 2019, this Court issued its Amended Report and Recommendation that the
Northern District of California
 United States District Court




                                  13   District Court enter a default judgment against Defendant Pounce Consulting, S.A. de C.V.

                                  14   (“Pounce SA”). (Dkt. 205.) In the Report and Recommendation, the Court did not address the

                                  15   issue of whether Pounce SA and its co-Defendant Pounce Consulting, Inc. (“Pounce USA”) share

                                  16   liability under an alter ego theory. (Id.) On January 30, 2019, the District Court entered default

                                  17   against Pounce USA for failure to comply with its order to retain counsel within 30 days after its

                                  18   previous counsel withdrew from representation. (Dkt. 206.) On February 22, 2019, Plaintiff

                                  19   Cadence Design Systems, Inc. (“Cadence”) brought a motion for default judgment against Pounce

                                  20   USA. (Dkt. 209.) The District Court referred that motion to this Court for a report and
                                       recommendation pursuant to Local Rule 72-1. (Dkt. 210.)
                                  21
                                              Having considered the alter ego allegations against Pounce USA in conjunction with the
                                  22
                                       record in the case and the default judgment entered against Pounce SA, and for the reasons stated
                                  23
                                       below, the Court RECOMMENDS that the District Court GRANT and certify Plaintiff’s request
                                  24
                                       for default judgment pursuant to Federal Rule of Civil Procedure 54(b). The Court further
                                  25
                                       RECOMMENDS that damages and injunctive relief be awarded as provided below.
                                  26
                                  27

                                  28
                                            Case 4:17-cv-04732-PJH Document 218 Filed 04/01/19 Page 2 of 18




                                   1

                                   2                                                   BACKGROUND

                                   3   A.      The Parties

                                   4           Cadence Design Systems, Inc. (“Cadence”) is a Delaware corporation with its principal

                                   5   place of business in San Jose, California. (First Amended Complaint at Dkt. 26 (“FAC”), ¶¶ 2,

                                   6   16.) Cadence provides electronic design automation software, engineering services, and

                                   7   semiconductor intellectual property which “help engineers design transistors, standard cells, and

                                   8   IP blocks that make up systems on chips, as well as integrated circuits and printed circuit boards.”

                                   9   (Id., ¶ 16.) Cadence’s relevant design platforms include Allegro®, OrCAD®, and PSpice®

                                  10   products. (Id., ¶ 17.)1

                                  11           Defendant Pounce SA is a Mexican Sociedad Anónima de Capital Variable with its

                                  12   principal place of business in Mexico. (FAC, ¶ 4.) Pounce SA “provides custom solutions in
Northern District of California
 United States District Court




                                  13   embedded design, electronics manufacturing, IT and staffing services.” (Id., ¶¶ 25, 38.) Pounce

                                  14   SA “offers services related to electronic design and requires certain engineers on its staff to be

                                  15   skilled in the use of Cadence’s software and design suites.” (Id., ¶¶ 25, 40-43.)

                                  16           Defendant Pounce USA is a California corporation with its principal place of business in

                                  17   San Diego, California. (Id., ¶ 3.) Cadence alleges that Pounce USA is an alter ego of Pounce SA,

                                  18   but Pounce USA maintains that it is a small staffing agency that hires engineers and other

                                  19   professionals for projects in the United States. (Id., ¶¶ 5-10; Answer at Dkt. 41, ¶ 11.)

                                  20   B.      The Default Judgment Against Pounce S.A.

                                  21           In its prior report and recommendation, this Court evaluated Cadence’s motion for default

                                  22   judgment against Pounce SA under the Eitel factors. (Dkt. 205); Eitel v. McCool, 782 F.2d 1470,
                                  23

                                  24

                                  25           1
                                                 Cadence’s software program Allegro allows users to design and test the physical layout
                                       (“floorplan”) of circuit boards. (Alfaro Declaration at Dkt. 54-7, ¶ 5.) Cadence’s PSpice software allows
                                  26   engineers to simulate and verify circuitry designs. (Id., ¶ 7.) Cadence’s OrCAD software enables the user
                                       to floorplan electronic components on a printed circuit board. (Id., ¶ 8.) Once the design is finalized, the
                                  27   OrCAD software can export manufacturing data instructions in a variety of formats to fabricate the printed
                                       circuit board. (Id.)
                                  28
                                                                                            2
                                         Case 4:17-cv-04732-PJH Document 218 Filed 04/01/19 Page 3 of 18




                                       1471-72 (9th Cir. 1986) (in determining whether default judgment is appropriate, the court weighs
                                   1

                                   2   seven factors: (1) the possibility of prejudice to the plaintiff, (2) the merits of plaintiff’s

                                   3   substantive claim, (3) the sufficiency of the complaint, (4) the sum of money at stake in the action,

                                   4   (5) the possibility of a dispute concerning material facts, (6) whether the default was due to
                                   5
                                       excusable neglect, and (7) the strong policy underlying the Federal Rules of Civil Procedure
                                   6
                                       favoring decisions on the merits).
                                   7
                                               The Court first evaluated the merits of the substantive claims and the sufficiency of the
                                   8
                                       Complaint. (Dkt. 205 at 10-13.) The Complaint alleges that Pounce SA relies on Cadence’s
                                   9

                                  10   software programs to conduct its business, yet Pounce SA owns no legal copies of Cadence’s

                                  11   software. (FAC, ¶¶ 44, 69.) According to Cadence’s tracking mechanisms, Pounce SA used
                                  12   Cadence’s software without authorization thousands of times on at least twenty-five different
Northern District of California
 United States District Court




                                  13
                                       machines identified as affiliated with Pounce SA. (Id., ¶¶ 62-63.) The domains
                                  14
                                       “corp.pounceconsulting.com” and “pounceconsulting.com” and email addresses
                                  15
                                       “@corp.pounceconsulting.com” and “@pounceconsulting.com” are linked to machines using
                                  16

                                  17   unauthorized reproductions of Cadence’s software. (Id.,¶¶ 64-66; Dkt. 54-7, ¶ 22.)

                                  18           There were also other uses that revealed computers with machine names, such as “pounce-

                                  19   pc,” “pounce-59fdb41d,” and machines with names of Pounce SA’s employees, such as
                                  20   “vnavarro” (Victor Navarro) and “Nicolas-i7PC” (Nicolas Izquierdo). (FAC, ¶ 68; see also Dkt.
                                  21
                                       182-4 (Viera Deposition Transcript at 179:6-180:3; 181:12-182:15). In addition, Cadence detected
                                  22
                                       IP addresses associated with Pounce SA. (FAC, ¶ 67.) Cadence likewise presented evidence
                                  23
                                       confirming Pounce SA’s use of Cadence’s software to perform its contracts with third parties.
                                  24

                                  25   (Ruttenberg Dec., Dkt. 182-2, ¶¶ 7, 9-11, 15, Exs. F, H-J, N (181-10, 181-12 through 181-14, 181-

                                  26   18); Choudhary Dec., Dkt. 181-7, ¶¶ 15-39 (the schematics produced by third parties contain

                                  27   aspects unique to Cadence’s software.)) On January 28, 2016, Cadence advised Roger Viera, the
                                  28
                                       President and CEO of Pounce SA, that Pounce SA was using counterfeit (“cracked”) and
                                                                                    3
                                            Case 4:17-cv-04732-PJH Document 218 Filed 04/01/19 Page 4 of 18




                                       unauthorized versions of Cadence’s software and that Cadence sought to resolve the matter
                                   1

                                   2   without litigation. (Id., ¶¶ 70-72.) Pounce SA ignored additional communications and refused to

                                   3   pay for any past software use. (Id., ¶¶ 72, 73.)

                                   4           Based on the allegations in the Complaint, the Court concluded that Cadence had
                                   5
                                       adequately asserted claims for copyright infringement under 17 U.S.C. § 501, circumvention of
                                   6
                                       copyright protection systems in violation of the Digital Millennium Copyright Act, 17 U.S.C. §
                                   7
                                       1201(the “DMCA”), and breach of the Software License Agreement contract governing use of
                                   8
                                       Cadence’s software. (Dkt. 205 at 10-13.) Evaluating the remaining Eitel factors, the Court
                                   9

                                  10   concluded that default judgment was warranted because Plaintiff Cadence would have been

                                  11   prejudiced by an inability to enforce its intellectual property rights absent a default judgment, there
                                  12   was no dispute of material fact presented by the parties about the alleged infringement, Pounce
Northern District of California
 United States District Court




                                  13
                                       SA’s failure to defend the action did not appear to arise from excusable neglect, the amount of
                                  14
                                       money at stake was proportional to the egregious conduct alleged, and litigation on the merits was
                                  15
                                       precluded by Pounce SA’s refusal to litigate the case. (Id. at 13-14.)
                                  16

                                  17           The Court awarded actual damages for breach of contract in the amount of $783,310 plus

                                  18   prejudgment interest accrued at the rate of 1.5% per month through the date of final judgment;

                                  19   disgorgement of profits for copyright infringement in the amount of $2,973,065.73, as permitted
                                  20   by 17 U.S.C. § 504(b); and statutory damages in the amount of $2,079,900, or $300 for each of
                                  21
                                       the 6,933 infringing incidents, in accordance with the DMCA, 17 U.S.C. § 1203(c)(3)(A). (Id. at
                                  22
                                       15-17.) The Court also awarded Cadence attorneys’ fees and costs and permanently enjoined
                                  23
                                       Pounce SA from any future use of Cadence’s software. (Id. at 17-18.)
                                  24
                                       C.      Cadence’s Motion for Default Judgment Against Pounce USA
                                  25
                                               Cadence now seeks a default judgment against Pounce USA awarding the same remedies it
                                  26
                                       obtained against Pounce SA, including identical damages, fees and costs, and injunctive relief.
                                  27
                                       (Dkt. 209.) Cadence argues that such relief is justified because Pounce SA and Pounce USA are
                                  28
                                                                                          4
                                            Case 4:17-cv-04732-PJH Document 218 Filed 04/01/19 Page 5 of 18




                                   1   in fact alter egos of one another. (Id.)

                                   2   D.      Service and Jurisdiction
                                   3           1.     Service

                                   4           Pounce USA was served with process in this action on August 18, 2017. (Dkt. 9.) Pounce

                                   5   USA filed its answer to the Complaint on September 28, 2017. (Dkt. 15.) Pounce USA has not

                                   6   contested the propriety of service in this action.

                                   7           2.     Subject Matter Jurisdiction

                                   8           This Court has subject matter jurisdiction over Cadence’s action. Specifically, Cadence’s

                                   9   allegations pursuant to 17 U.S.C. § 501, et seq. (copyright infringement) and 17 U.S.C. § 1201, et

                                  10   seq. (circumvention of copyright protection systems under the DMCA) give rise to federal

                                  11   question jurisdiction under 28 U.S.C. §§ 1331, 1338. The Court has supplemental jurisdiction

                                  12   over Cadence’s breach of contract claim. 28 U.S.C. § 1367(a).
Northern District of California
 United States District Court




                                  13           Cadence is a Delaware corporation with its principal place of business in this district.

                                  14   Pounce USA is a California corporation with its principal place of business in San Diego,

                                  15   California. (FAC, ¶ 3.) Given the diversity of the parties and the fact that a sum greater than

                                  16   $75,000 is at issue, the Court also has diversity jurisdiction in accordance with 28 U.S.C. § 1332.

                                  17           3.     Personal Jurisdiction

                                  18           Before entering default judgment, a court must determine whether it has jurisdiction over

                                  19   defendants. See In Re Tuli v. Rep. of Iraq, 172 F.3d 707, 712 (9th Cir. 1999). In Tuli, the Ninth

                                  20   Circuit explained that, where a plaintiff seeks default judgment, the court may not assume the
                                  21
                                       existence of personal jurisdiction, because a judgment in the absence of personal jurisdiction is
                                  22
                                       void. Tuli, 172 F.3d 712. Where there are questions about the existence of personal jurisdiction in
                                  23
                                       a default, the court should provide the plaintiff with the opportunity to establish the existence of
                                  24
                                       personal jurisdiction. Id.
                                  25

                                  26           Here, the Court’s personal jurisdiction over Pounce USA is clear. A resident of the forum

                                  27   state is presumptively subject to personal jurisdiction there. See, e.g., Brayton Purcell LLP v.
                                  28   Recordon & Recordon, 606 F.3d 1124, 1127 n.3 (9th Cir. 2010) (noting that a resident of
                                                                                    5
                                            Case 4:17-cv-04732-PJH Document 218 Filed 04/01/19 Page 6 of 18




                                       California is unquestionably subject to personal jurisdiction in California) (abrogation other
                                   1

                                   2   grounds recognized by Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1069 (9th Cir.

                                   3   2017)). A corporation is resident in the state where it is incorporated or has its principal place of

                                   4   business. Contractors Bonding & Ins. Co. v. Am. Lighting Indus., Inc., No.
                                   5
                                       EDCV08813VAPJWJX, 2008 WL 4447680, at *3 (C.D. Cal. Oct. 1, 2008) (“A corporation is a
                                   6
                                       citizen and therefore subject to personal jurisdiction in both its state of incorporation and the state
                                   7
                                       of its principal place of business. 28 U.S.C. § 1332(a).”). Pounce USA is a citizen of California
                                   8
                                       because it is incorporated and has its principle place of business in the state. (FAC, ¶ 3.)
                                   9

                                  10   Accordingly, Pounce USA is unquestionably subject to this Court’s personal jurisdiction.

                                  11                                                    ANALYSIS
                                  12
Northern District of California
 United States District Court




                                       A.      Standard Governing Default Judgment
                                  13
                                               Under Federal Rule of Civil Procedure 55(b)(2), the court may enter a default judgment
                                  14
                                       following entry of the party’s default based upon a failure to plead or otherwise defend the action.
                                  15
                                       A district court’s decision to enter a default judgment involves some discretion. Lau Ah Yew v.
                                  16
                                       Dulles, 236 F.2d 415, 416 (9th Cir. 1956) (affirming district court’s denial of default judgment).
                                  17
                                       As discussed above, in determining whether default judgment is appropriate, the Ninth Circuit has
                                  18
                                       enumerated the following factors for considerations:
                                  19
                                                      (1) The possibility of prejudice to the plaintiff, (2) the merits of
                                  20                  plaintiff’s substantive claim, (3) the sufficiency of the complaint, (4)
                                                      the sum of money at stake in the action, (5) the possibility of a dispute
                                  21                  concerning material facts, (6) whether the default was due to
                                                      excusable neglect, and (7) the strong policy underlying the Federal
                                  22                  Rules of Civil Procedure favoring decisions on the merits.
                                  23
                                       Eitel, 782 F.2d at 1471-72.
                                  24
                                               After default is entered, the well-pleaded allegations in the complaint regarding liability
                                  25
                                       are deemed true, except as to damages. Fair Housing of Marin v. Combs, 285 F.3d 899, 906 (9th
                                  26
                                       Cir. 2002). The court is not required to make detailed findings of fact. Id. Moreover, default
                                  27
                                       judgment cannot exceed the amount demanded in the pleadings. Fed. R. Civ. P. 54 (c). Upon
                                  28
                                                                                          6
                                            Case 4:17-cv-04732-PJH Document 218 Filed 04/01/19 Page 7 of 18




                                   1   review of the well-pleaded allegations in this case, the Court finds that the Eitel factors weigh in

                                   2   favor of default judgment against Pounce USA under an alter ego theory of liability.

                                   3   B.      Standard Governing Alter Ego Liability
                                               Ordinarily, a legal fiction separates the identity of a corporation from that of its officers
                                   4

                                   5   and owners for purposes of determining liability. Sonora Diamond Corp. v. Superior Court, 83

                                   6   Cal. App. 4th 523, 538, 99 Cal. Rptr. 2d 824, 836 (2000). However, courts may disregard the

                                   7   fiction and pierce the corporate veil “where an abuse of the corporate privilege justifies” doing so.
                                   8
                                       Id. “Under the alter ego doctrine, then, when the corporate form is used to perpetrate a fraud,
                                   9
                                       circumvent a statute, or accomplish some other wrongful or inequitable purpose, the courts will
                                  10
                                       ignore the corporate entity and deem the corporation’s acts to be those of the persons or
                                  11
                                       organizations actually controlling the corporation.” Id. In California, there are two general
                                  12
Northern District of California
 United States District Court




                                  13   requirements for a finding of alter ego liability: “(1) such a unity of interest and ownership

                                  14   between the corporation and its equitable owner that no separation actually exists, and (2) an
                                  15   inequitable result if the acts in question are treated as those of the corporation alone.” Leek v.
                                  16
                                       Cooper, 194 Cal. App. 4th 399, 417, 125 Cal. Rptr. 3d 56, 69 (2011).
                                  17
                                               Courts consider several factors in undertaking the alter ego analysis, including:
                                  18
                                       commingling of funds and other assets; unauthorized diversion of corporate funds or assets to
                                  19

                                  20   other than corporate uses; treatment by an individual of the assets of the corporation as his own;

                                  21   failure to maintain minutes or corporate records; sole ownership of all the stock in a corporation

                                  22   by one individual; failure to adequately capitalize a corporation; use of a corporation as a mere
                                  23   shell, instrumentality, or conduit for a single venture or the business of an individual or another
                                  24
                                       corporation; disregard of legal formalities; diversion of assets from a corporation by or to a
                                  25
                                       stockholder or other person or entity, to the detriment of creditors; use of a corporation as a
                                  26
                                       subterfuge for illegal transactions. Pac. Bell Tel. Co. v. 88 Connection Corp., No. 15-CV-04554-
                                  27

                                  28   LB, 2016 WL 3257656, at *2-3 (N.D. Cal. June 14, 2016) (citing Leek, 194 Cal. App. 4th at 417).

                                                                                          7
                                            Case 4:17-cv-04732-PJH Document 218 Filed 04/01/19 Page 8 of 18




                                       A plaintiff need not establish every factor to establish alter ego liability. Updateme, Inc. v. Axel
                                   1

                                   2   Springer SE, No. 17-cv-05054-SI, 2018 WL 1184797, at *10 (N.D. Cal. Mar. 7, 2018).

                                   3   C.      Pounce USA is the alter ego of Pounce SA.

                                   4           In its Complaint and throughout this litigation, Cadence has alleged facts sufficient to

                                   5   support the existence of several alter ego factors.

                                   6           Cadence has established that Pounce USA and Pounce SA share common ownership.

                                   7   Pounce USA, through communications of its counsel and in its Answers, denies any relationship

                                   8   to Pounce SA and claims it was sued purely on the basis of mistaken identity because of the

                                   9   similar names of the two companies. (Dkt. 66-2; Dkt. 15 ¶¶ 5-7; Dkt. 41 ¶¶ 9-11.) However,

                                  10   Roger Viera, who is the CEO of Pounce SA, has testified that he personally owns 70 percent of

                                  11   Pounce USA and that Pounce USA is the “sister company” of Pounce SA. (Dkt. 209-3

                                  12   (Ruttenberg Dec. Ex. A at 23:5); Dkt. 69-2 (Viera Dec. ¶ 4, 11).) Tax records demonstrate that
Northern District of California
 United States District Court




                                  13   Pounce SA owns 70 percent of Pounce USA. (Dkt. 208-15 (Eshaghian Dec. Ex. L).) Juan Llera,

                                  14   who claims to own the remaining 30 percent of Pounce USA, receives a salary as an employee of

                                  15   Pounce USA, but does not take profits and has not contributed to the company’s capitalization.

                                  16   (Dkt. 157-2 at 3; Dkt. 208-7 (Eshaghian Dec. Ex. B at 135:8-12); Dkt. 208-5 (Eshaghian Dec. Ex.

                                  17   A at 235:19-24).)

                                  18           Cadence has also established that Pounce USA and Pounce SA do not in practice maintain

                                  19   separate operations or observe corporate formalities. The same individuals have served as officers

                                  20   and directors of both entities simultaneously. Roger Viera serves as CEO of Pounce SA, (Dkt.

                                  21   208-5 (Eshaghian Dec. Ex. A at 23:5)), and as CFO of Pounce USA (Dkt. 208-5 (Eshaghian Dec.

                                  22   Ex. A at 86:18-23)). Roger Viera claims to perform no roles as CFO, yet states on Pounce USA’s

                                  23   tax return that he devotes 100 percent of his time to the business. (Dkt. 208-5 (Eshaghian Dec.

                                  24   Ex. A at 86:24-25); Dkt. 208-15 (Eshaghian Dec. Ex. L).) Juan Llera claims that he is “CTO,

                                  25   CIO, CEO, managing partner, and any other role” at Pounce USA. (Dkt. 208-7 (Eshaghian Dec.

                                  26   Ex. B at 31:2-5).) Yet Roger Viera routinely executes contracts as CEO of Pounce USA. (Dkt.

                                  27   101-10 (Papazian Dec. Ex. P (October 2016 Settlement Agreement with TableSafe, Inc.)); Dkt.

                                  28   208-14 (Eshaghian Dec. Ex. K at 14 (August 2015 contract with TableSafe, Inc.)); Dkt. 208-16

                                                                                         8
                                         Case 4:17-cv-04732-PJH Document 218 Filed 04/01/19 Page 9 of 18




                                   1   (Eshaghian Dec. Ex. M at 8 (March 2015 contract with Mygnar, Inc.)). Roger Viera has also

                                   2   represented himself as CEO of Pounce USA in email correspondence. (Dkt. 208-17 (Eshaghian

                                   3   Dec. Ex. N).) Llera also represents himself as CTO of Pounce SA, though he claims to have

                                   4   stopped working there around 2012. (Dkt. 208-7 (Eshaghian Dec. Ex. B at 25:8-18); Dkt. 66-4

                                   5   (Llera LinkedIn profile as of March 22, 2018 describing his occupation as “CTO at Pounce

                                   6   Consulting” from 2009 to present); Dkt. 102-7 (Ruttenberg Dec. Ex. F) (email from Viera to

                                   7   Cadence describing Llera as “my CTO”).)

                                   8          Cadence has alleged facts that illustrate how Pounce SA and Pounce USA commingle

                                   9   resources and operate as a single enterprise. Pounce SA and Pounce USA share an email server.

                                  10   (Dkt. 157-16 (Ruttenberg Dec. Ex. R at 77:17-79:23).) Though the two entities are used

                                  11   interchangeably for business operations, no written agreement governs their relationship. (Dkt.

                                  12   208-7 (Eshaghian Dec. Ex. B at 165:12-166:18) (Pounce USA collects invoices on behalf of
Northern District of California
 United States District Court




                                  13   Pounce SA and no written agreement governs the process); Id. at 169:16-170:25 (same); Id. at

                                  14   47:4-17 (Pounce USA pays legal bills for Pounce SA in this litigation, without related written

                                  15   arrangement); Dkt. 209-8 (Ruttenberg Dec. Ex. J ¶¶ 2-4) (Roger Viera correcting his deposition

                                  16   testimony to clarify that there are no written agreements between Pounce USA and Pounce SA

                                  17   related to the MyGnar contract, the TableSafe contract, or package consolidation); Dkt. 208-7

                                  18   (Eshaghian Dec. Ex. B at 110:5-7) (no written agreement installing Llera as CEO of Pounce

                                  19   USA); Id. at 235:3-21 (Pounce USA pays Roger Viera around $10,000 per month, but no written

                                  20   agreement governs the transactions). Despite Defendants’ protestations that the two entities are

                                  21   unrelated, Pounce USA and Pounce SA commingle funds (Dkt. 208-19 (Eshaghian Dec. Ex. P)

                                  22   (financial statements showing net transfers of over $716,000 from Pounce USA to Pounce SA in

                                  23   2015 and over $513,000 from Pounce USA to Pounce SA in 2016).) Pounce USA did not produce

                                  24   tax documentation related to these transactions. (Dkt. 208-9 (Eshaghian Dec. Ex. D at 82:16-

                                  25   84:14; 91:16-23).)

                                  26          Plaintiffs have demonstrated that Pounce USA and Pounce SA represent themselves

                                  27   publicly as a single entity. (Dkt. 29-2 (Proof of Service, Ex. B) (Pounce USA website

                                  28   characterizing Pounce USA’s San Diego address as “US Corporate” and Pounce Mexico’s
                                                                                        9
                                        Case 4:17-cv-04732-PJH Document 218 Filed 04/01/19 Page 10 of 18




                                   1   Guadalajara address as “Global Delivery Center); Dkt. 208-20 (Eshaghian Dec. Ex. R) (email

                                   2   from Roger Viera describing “Pounce” as “a tech-firm headquartered in Guadalajara, Mexico,

                                   3   with offices in San Diego, CA”).) The two companies also share employees. Thania Herrera is

                                   4   paid by Pounce USA, but works on Pounce SA matters, including coordinating shipping,

                                   5   depositing checks, and acting as Roger Viera’s assistant. (Dkt. 208-8 (Eshaghian Dec. Ex. C at

                                   6   59:12-21; 137:9-138:6; 65:9-16).) Another employee, Georgina (last name not identified), was

                                   7   paid by Pounce USA while working for Pounce SA. (Dkt. 208-5 (Eshaghian Dec. Ex. A at 251:3-

                                   8   15; 254:1-8).) And Hector (last name not identified), another employee, worked for Pounce USA

                                   9   and Pounce SA simultaneously. (Dkt. 208-5 (Eshaghian Dec. Ex. A at 269:1-16).)

                                  10          Cadence has adduced ample evidence that Viera treats Pounce USA as a personal piggy

                                  11   bank. Viera uses Pounce USA funds to pay Pounce SA expenses. (Dkt. 209-10 (Ruttenberg Dec.

                                  12   Ex. Q).) Viera keeps an account in Pounce USA’s name for his personal use. (Dkt. 208-7
Northern District of California
 United States District Court




                                  13   (Eshaghian Dec. Ex. B at 149:13-150:23).) And Pounce USA routinely funds Viera’s personal

                                  14   expenses, including renting an apartment for his ex-wife at the Ritz-Carleton in Los Angeles and

                                  15   bespoke tailoring. (Dkt. 208-5 (Eshaghian Dec. Ex. A at 17:13-20, 143:13-15); Dkt. 208-7

                                  16   (Eshaghian Dec. Ex. B at 139:8-140:2, 143:24-145:10).) Herrera personally traveled from San

                                  17   Diego to Los Angeles in the course of her employment by Pounce USA to take care of a parking

                                  18   ticket Viera had received on his Los Angeles Ferrari while he was in Mexico. (Dkt. 208-8

                                  19   (Eshaghian Dec. Ex. C at 179:12-25).)

                                  20          Finally, Cadence has demonstrated that Pounce USA is intentionally undercapitalized.

                                  21   From the beginning of 2016 to the end of 2017, Pounce SA funneled over $1.2 million out of

                                  22   Pounce USA. (Dkt. 208-19 (Eshaghian Dec. Ex. P).) Meanwhile, Viera keeps Pounce USA afloat

                                  23   with small distributions from his own and Pounce SA’s accounts. (Dkt. 208-5 (Eshaghian Dec.

                                  24   Ex. A at 134:22-135:23, 319:24-321:16, 322:19-324:8).) Viera sold his Ferrari and channeled the

                                  25   funds into Pounce USA. (Dkt. 208-5 (Eshaghian Dec. Ex. A at 255:10-14, 256:8-14).) And

                                  26   Pounce SA pays Pounce USA’s legal bills. (Dkt. 208-5 (Eshaghian Dec. Ex. A at 325:16-21);

                                  27   Dkt. 208-7 (Eshaghian Dec. Ex. B at 46:13-47:3).) When asked why Pounce USA, rather than

                                  28   Pounce SA, would be the entity to sign a licensing agreement with a third party, Viera replied:
                                                                                       10
                                        Case 4:17-cv-04732-PJH Document 218 Filed 04/01/19 Page 11 of 18




                                   1   “Because it is the one that has no ASSETS !!! [sic]” (Dkt. 208-11 (Eshaghian Dec. Ex. F).) This

                                   2   is clear evidence of use of Pounce USA and Pounce SA’s abuse of the corporate form to shield

                                   3   assets.
                                                 Many of the Pacific Bell factors supporting an alter ego finding are present in this case.
                                   4

                                   5   Pounce USA is the alter ego of Pounce SA because the two entities are commonly owned, do not

                                   6   observe corporate formalities, commingle funds and function as a single enterprise, and represent

                                   7   themselves publicly as a single entity. To further these purposes, Pounce USA is deliberately
                                   8
                                       undercapitalized, and Viera alternatively raids and funds it as though it were a personal account.
                                   9
                                       The presence of these factors confirms that there is “such a unity of interest and ownership
                                  10
                                       between” Pounce USA and Pounce SA “that no separation actually exists.” Leek, 194 Cal. App.
                                  11
                                       4th at 417. Further, treating the two entities separately would lead to “an inequitable result.” Id.
                                  12
Northern District of California
 United States District Court




                                  13   As the facts Cadence has adduced and the course of this litigation demonstrate, Pounce USA

                                  14   strategically denies its relationship to Pounce SA to obfuscate reality and avoid consequences for
                                  15   both entities. Denial of alter ego liability in this case would enable that shell game to continue,
                                  16
                                       allowing Pounce SA to avoid paying the default judgment owed to Cadence. The Court
                                  17
                                       accordingly finds that Pounce USA is the alter ego of Pounce SA.
                                  18
                                  19   D.        Default Judgment is warranted against Pounce USA.

                                  20             Default Judgment was warranted against Pounce SA based on Cadence’s allegations;

                                  21   therefore, it is also warranted against Pounce USA because Pounce USA has defaulted and is
                                  22   Pounce SA’s alter ego. Pounce USA failed to defend this case, and the Court entered default
                                  23
                                       against it for failure to retain counsel and noncompliance with court order on January 30, 2019.
                                  24
                                       (Dkt. 206.) Applying the Eitel factors, the Court concludes that entry of default judgment is
                                  25
                                       warranted against Pounce USA. Eitel, 782 F.2d at 1471-72.
                                  26
                                  27             1. Plaintiff Cadence would be prejudiced absent the entry of a default judgment
                                                    against Pounce USA.
                                  28
                                                                                          11
                                        Case 4:17-cv-04732-PJH Document 218 Filed 04/01/19 Page 12 of 18




                                   1          As demonstrated above, Pounce SA and Pounce USA are engaged in the same enterprise.

                                   2   And much of that enterprise appears to depend on illegal use of Cadence’s software, as this Court

                                   3   found in its previous recommendation. (Dkt. 205.) Courts have held that plaintiffs are prejudiced

                                   4   where defendants continue to profit from products that infringe their intellectual property. Dr.

                                   5   JKL Ltd. v. HPC IT Educ. Ctr., 749 F. Supp. 2d 1038, 1048-49 (N.D. Cal. 2010). As was true

                                   6   with Pounce SA, Cadence lacks recourse against Pounce USA insofar as that entity refuses to

                                   7   defend Cadence’s claims against it on the merits in court. And absent the opportunity to litigate

                                   8   and receive a judgment, Pounce USA may continue its infringing behavior with impunity.

                                   9   Moreover, Cadence would be doubly prejudiced by a failure to hold Pounce USA accountable

                                  10   here because of the alter ego relationship between the two entities. It seems likely that, absent a

                                  11   default judgment against both entities, Pounce USA will be used as a conduit for Pounce SA to

                                  12   shield its assets from Cadence’s efforts to collect its judgment. Accordingly, this factor supports
Northern District of California
 United States District Court




                                  13   entry of a default judgment against Pounce USA.

                                  14          2. Cadence has sufficiently alleged facts to demonstrate that its substantive claims
                                                 against Pounce USA are meritorious.
                                  15
                                              As discussed above, this Court has held that Cadence has adequately asserted claims
                                  16
                                       against Pounce SA for copyright infringement, violation of the DMCA, and breach of contract.
                                  17
                                       And Cadence has sufficiently established that Pounce USA is the alter ego of Pounce SA. See Li
                                  18
                                       v. A Perfect Day Franchise, Inc., No. 5:10-CV-01189-LHK, 2012 WL 2236752, at *10 (alter ego
                                  19
                                       allegations taken as true in entering default judgment). It therefore stands to reason that Pounce
                                  20
                                       USA is engaged in the same course of conduct that gave rise to the Court’s prior finding against
                                  21
                                       Pounce SA. Accordingly, Cadence has adequately asserted its substantive claims against Pounce
                                  22
                                       USA, justifying default judgment.
                                  23
                                              3. The egregiousness of Pounce USA’s conduct justifies entry of default judgment in
                                  24             the amount Cadence seeks.
                                  25          In deciding a motion for default judgment, a court must consider the amount of money at

                                  26   stake in relation to the seriousness of the defendant’s conduct. Pepsico, Inc v. California Security

                                  27   Cans, 238 F. Supp. 2d 1172, 1176 (C.D. Cal. 2002). When the money at stake in the litigation is

                                  28   substantial or unreasonable, default judgment is discouraged. Eitel, 782 F.2d at 1472 (three
                                                                                        12
                                        Case 4:17-cv-04732-PJH Document 218 Filed 04/01/19 Page 13 of 18




                                   1   million dollar judgment supported decision not to enter default judgment).

                                   2          In its motion for default judgment against Pounce USA, Cadence seeks actual damages

                                   3   (license fees plus interest), disgorgement of profits, and statutory fees. Cadence asks that the same

                                   4   remedies awarded against Pounce SA be awarded against Pounce USA, for a total monetary award

                                   5   of $6,834,950. The Court finds that, as the alter ego of Pounce SA, Pounce USA is liable for

                                   6   damages in the same amount. Thus, the amount of money at issue is significant. However,

                                   7   Pounce USA’s conduct, in conjunction with Pounce SA, was serious and egregious. There were a

                                   8   significant number of infringing incidents – at least 6,933. (Phan Dec. at Dkt. 55-3, ¶ 7.) Further,

                                   9   Pounce USA’s infringing conduct and alter ego collusion with Pounce SA was intentional.

                                  10   Pounce USA also refused to participate in or cooperate with the current litigation. Although the

                                  11   sum at stake is a significant sum, the circumstances warrant such an award.

                                  12          4.      There is no dispute of material fact at issue here.
Northern District of California
 United States District Court




                                  13          There is no information regarding a dispute of material facts. The Court was careful to

                                  14   ensure that there is sufficient evidence establishing that Pounce USA is the alter ego of Pounce

                                  15   SA. And in its prior recommendation, the Court carefully established that there was sufficient

                                  16   evidence showing that Pounce SA infringed upon Cadence’s copyrighted software, circumvented

                                  17   the protections that Cadence put in place to control access to its intellectual property, and violated

                                  18   the terms of the software license agreement before calculating damages and granting injunctive

                                  19   relief. The alter ego issue, Cadence’s substantive claims, and the related calculation of damages

                                  20   pose no material issue of fact that precludes granting Cadence’s motion against Pounce USA.

                                  21          5.      There is no evidence of excusable neglect in this case.

                                  22          There is no indication that Pounce USA’s failure to defend this litigation or participate in

                                  23   the present proceeding is the result of excusable neglect. Pounce USA previously appeared in the

                                  24   litigation and yet refused to continue with new counsel. Thus, Pounce USA’s failure to defend the

                                  25   litigation appears intentional rather than the product of neglect.

                                  26          6.      Decision on the merits is not possible given Pounce USA’s conduct.

                                  27          Despite the policy of favoring decisions on the merits, default judgment is appropriate

                                  28   when a defendant refuses to litigate a case. Fed. R. Civ. P. 55(b); see Bd. of Trustees v. RBS
                                                                                         13
                                        Case 4:17-cv-04732-PJH Document 218 Filed 04/01/19 Page 14 of 18




                                   1   Washington, LLC, 2010 WL 1450897 at *4 (N.D. Cal. Jan. 8, 2010.) Here, Pounce USA refused

                                   2   to litigate, and Cadence had no option other than to pursue a default judgment.

                                   3          In light of the foregoing, the undersigned RECOMMENDS that default judgment be

                                   4   entered against Pounce USA. Further, having considered the Pounce USA’s awareness and prior

                                   5   involvement in the current litigation, the Court sees no just reason to delay the entry of judgment

                                   6   and further RECOMMENDS that judgment be entered pursuant to Rule 54(b).

                                   7                                              REMEDIES

                                   8          Pounce SA and Pounce USA are jointly and severally liable to Cadence for breach of

                                   9   contract, copyright infringement, and DMCA violations. This Court awards the following

                                  10   remedies against Pounce USA both directly and as an alter ego of Pounce SA.

                                  11          The damages the Court previously awarded to Cadence against Pounce SA are attributable

                                  12   to Pounce USA as well. To recover damages after securing a default judgment, the plaintiff must
Northern District of California
 United States District Court




                                  13   prove entitlement to relief by testimony or written affidavit. PepsiCo., Inc., 238 F.Supp.2d at

                                  14   1175 (citing TeleVideo Systems, Inc., 826 F.2d at 917-18.) Here, Cadence seeks $783,310 in lost

                                  15   licensing revenue plus $998,675 in interest under the claim for breach of contract. Cadence seeks

                                  16   disgorgement of Pounce SA’s profits ($2,973,065.73) for copyright infringement, as permitted by

                                  17   17 U.S.C. § 504(b). For the DMCA claim, Cadence requests statutory damages of $2,079,900 in

                                  18   accordance with 17 U.S.C. § 1203(c)(3)(A). Finally, Cadence seeks injunctive relief pursuant to

                                  19   17 U.S.C. § 502.

                                  20   A.     Breach of Contract – Actual Damages

                                  21          Cadence seeks its actual damages, or license fees, for unauthorized use by Pounce USA as

                                  22   alter ego of Pounce SA. Cadence’s tracking measures detected 6,933 unauthorized uses of

                                  23   Cadence Allegro, OrCad, and PSpice software by Pounce SA on twenty-six different computers.

                                  24   (Phan Dec. at Dkt. 55-3, ¶ 7.) Cadence maintains that these are only a fraction of the actual uses

                                  25   because offline use of Cadence’s software may not be detected. (Dkt. 54-7, ¶ 25.) Nevertheless,

                                  26   Cadence uses the 6,933 uses as the basis for calculating its damages.

                                  27          Based on the number of offending machines, the programs used, and the number of

                                  28   detected unauthorized uses, Pounce USA and Pounce SA would need 31 annual licenses for

                                                                                        14
                                        Case 4:17-cv-04732-PJH Document 218 Filed 04/01/19 Page 15 of 18




                                   1   Allegro, 34 annual licenses for OrCad, 15 annual licenses for PSpice, and 36 annual licenses for

                                   2   product options not available in the base license prices. (Dkt. 55-3, ¶ 8.) The cost of these

                                   3   licenses is $783,310. (Dkt. 55-3, ¶ 10.)

                                   4          Further, under the Software Licensing Agreement, Cadence is entitled to interest at the

                                   5   monthly rate of 1.5%. (FAC, Ex. G, ¶ 5.) As of November 14, 2018, Pounce SA and Pounce

                                   6   USA owed Cadence $998,675 in prejudgment interest. (Dkt. 181-8, ¶ 75-80.) The Court finds

                                   7   that a damages award including both the cost of the licenses and the prejudgment interest rate of

                                   8   1.5% per month, accruing through the entry of final judgment, is reasonable.

                                   9   B.     Copyright Violations – Disgorgement of Profits
                                  10          Pounce USA is liable for Pounce SA’s acts of copyright infringement, and, given the alter

                                  11   ego relationship between the two companies, disgorgement of the same profits is appropriate as to

                                  12   both entities. According to 17 U.S.C. § 504(b), a plaintiff may recover “profits of the infringer
Northern District of California
 United States District Court




                                  13   that are attributable to the infringement,” in addition to actual damages. Cadence already seeks

                                  14   actual damages for its breach of contract claim, as described above. “In establishing the

                                  15   infringer’s profits, the copyright owner is required to present proof only of the infringer’s gross

                                  16   revenue, and the infringer is required to prove his or her deductible expenses and the elements of

                                  17   profit attributable to factors other than the copyrighted work.” Id.

                                  18          Because Pounce SA refused to provide discovery as to its customers or profits from the use

                                  19   of Cadence’s software during the litigation, Cadence subpoenaed three Pounce SA customers:

                                  20   TableSafe (formerly known as Viableware), MyGnar, and Capstone Turbine. (Dkt. 182, p. 19.)

                                  21   Review of the schematics produced by these three customers indicates that Cadence’s software

                                  22   was used in the schematics designed by Pounce SA. (Choudhary Dec. at Dkt. 181-7, ¶¶ 15-39.)

                                  23          Cadence retained Sidney Blum, who is a certified public accountant, a royalty auditor, an

                                  24   internal auditor, and an expert in damages. (Blum Dec. 182-9, ¶ 5; Report, Dkt. 181-8, Ex. 1, ¶¶

                                  25   90-117.) Blum calculated that Pounce SA derived a total revenue of $2,973,065 from the use of

                                  26   Cadence’s software in providing services to all three customers. (Id.)

                                  27          Blum’s opinion that Pounce SA received revenues of $2,078,314 from TableSafe was

                                  28   based on the deposition of TableSafe’s Rule 30(b)(6) designee, Christopher Conley; a settlement
                                                                                         15
                                        Case 4:17-cv-04732-PJH Document 218 Filed 04/01/19 Page 16 of 18




                                   1   agreement between Pounce SA and TableSafe; and TableSafe’s documentation of the payments

                                   2   made to Pounce Consulting, United Capital Funding Corp., and Hernandez Marym, S.C. at the

                                   3   instruction of Pounce SA. (Dkt. 181-8, ¶¶ 90-99.) Conley testified that Pounce SA created the

                                   4   schematics purchased by TableSafe using Cadence’s Allegro software. (Dkt. 181-10 at 44:19-23,

                                   5   102:18-22, 137:1-4.) The basis for Blum’s opinion that Pounce SA received $799,488 from

                                   6   Capstone Turbine includes a scheduling agreement created by Capstone Turbine, Capstone

                                   7   Turbine’s accounts payable ledger, and copies of checks and invoices involving Pounce

                                   8   Consulting Inc. or United Capital Funding Corp. (Dkt. 181-8., ¶¶ 100-106.)

                                   9          In Blum’s opinion, Pounce SA received $95,263 in gross revenue from MyGar. (Dkt. 181-

                                  10   8, ¶ 116.) Of this sum, $25,263 from MyGnar is based on payments for Master Design Services

                                  11   Agreement, a wire transfer made on April 1, 2015 in response to an invoice dated March 31, 2015

                                  12   for work on the “Gnarbox.” (Dkt. 181-8, ¶¶ 107-116.) MyGnar stock worth approximately
Northern District of California
 United States District Court




                                  13   $70,000 was also issued to Pounce Capital, Inc. (Dkt. 181-8, ¶¶ 112, 113.) The custodian of

                                  14   records at MyGnar authenticated the documents produced by MyGnar. (Dkt. 181-24.)

                                  15          Because Pounce USA did not oppose the motion for default judgment, there is no evidence

                                  16   that would reduce the gross revenue to a sum more representative of the actual profits received.

                                  17   However, since the disgorgement of profits is based solely on three of Pounce SA’s customers and

                                  18   Pounce SA has an annual revenue of roughly $70 million (Vieira Dep at Dkt. 182-4, 193:4-15),

                                  19   the Court finds that the evidence supports the profits Blum calculated. Therefore, the finds that an

                                  20   award of $2,973,065 for Cadence’s copyright infringement claim is appropriate.

                                  21   C.     DMCA Statutory Damages
                                  22          Statutory damages for circumvention of the DMCA is $200 to $2,500 per act of

                                  23   circumvention. 17 U.S.C. § 1203(c)(3)(A). Cadence argues that its tracking measures have

                                  24   detected 6,933 unauthorized uses of Cadence Allegro, OrCad, and PSpice software by Pounce SA

                                  25   on twenty-six different computers. (Phan Dec. at Dkt. 55-3, ¶ 7.) Cadence notes that Pounce

                                  26   USA has willfully avoided paying significant licensing fees, and its default and obstructionist

                                  27   litigation tactics have prevented Cadence from learning the true scope of the damages. Thus,

                                  28   Cadence requests $300 per act of circumvention given the willfulness of Pounce USA’s conduct
                                                                                        16
                                        Case 4:17-cv-04732-PJH Document 218 Filed 04/01/19 Page 17 of 18




                                   1   for a total of $2,079,900. In keeping with its previous recommendation, the Court finds that such

                                   2   an award is reasonable.

                                   3   D.     Injunctive Relief
                                   4          Cadence seeks a permanent injunction enjoining Pounce USA’s unlawful conduct pursuant

                                   5   to 17 U.S.C. §§ 502, 1203(b)(1). Section 502(a) provides “[a]ny court having jurisdiction…to

                                   6   grant temporary or final injunctions on such terms as it may deem reasonable to prevent or restrain

                                   7   infringement of a copyright.” Section 1203(b)(1) of the DMCA authorizes a court to “grant . . .

                                   8   permanent injunctions on such terms as it deems reasonable to prevent or restrain a violation.”

                                   9          Permanent injunctive relief is appropriate where a plaintiff demonstrates: (1) it has already

                                  10   suffered irreparable injury; (2) there is no adequate remedy at law; (3) the balance of hardships

                                  11   favors an equitable remedy; and (4) an issuance of an injunction is in the public’s interest. eBay,

                                  12   Inc. v. MercExchange, LLC, 547 U.S. 388, 391-92 (2006).
Northern District of California
 United States District Court




                                  13          The Court finds that under the facts of this case, Cadence is entitled to a permanent

                                  14   injunction. Pounce USA, in conjunction with Pounce SA, has repeatedly used unauthorized

                                  15   versions of Cadence’s software in designing schematics for Pounce SA customers, bypassing

                                  16   Cadence’s protections and profiting at Cadence’s expense. Given Pounce USA’s knowledge of its

                                  17   violations and continued use of Cadence’s software, there is no adequate remedy at law to address

                                  18   the ongoing damage and irreparable harm. Further, the balance of hardships weighs in favor of

                                  19   Cadence, since an injunction will merely prohibit Pounce USA from ongoing unlawful activity.

                                  20   Finally, the public interest is served when copyright protections are enforced. Therefore, the

                                  21   Court recommends permanent injunctive relief.

                                  22                                            CONCLUSION

                                  23          For the reasons stated above, the undersigned RECOMMENDS that the District Court

                                  24   GRANT Cadence’s motion and RECOMMENDS the following relief:

                                  25          (1) entry of Default Judgment in favor of Cadence pursuant to Federal Rule of Civil
                                       Procedure 54(b);
                                  26
                                              (2) an award for actual damages for Cadence’s breach of contract claim in the sum of
                                  27
                                       $783,310 in lost licensing revenue plus prejudgment interest accrued at the rate of 1.5% per month
                                  28
                                                                                        17
                                        Case 4:17-cv-04732-PJH Document 218 Filed 04/01/19 Page 18 of 18




                                   1   through the date of final judgment;

                                   2          (3) an award of disgorgement of Pounce USA and Pounce SA’s profits in the sum of

                                   3   $2,973,065.73 for copyright infringement, as permitted by 17 U.S.C. § 504(b);
                                              (4) statutory damages of $2,079,900 or $300 for each of the 6,933 infringing incidents in
                                   4
                                       accordance with 17 U.S.C. § 1203(c)(3)(A);
                                   5
                                              (5) an order that Pounce USA and Pounce SA and their agents, employees, affiliates,
                                   6
                                       distributors, successors, assigns, and any other person or entity acting in concert or participation
                                   7
                                       with Pounce USA and Pounce SA be now and forever enjoined from using or downloading, or
                                   8
                                       otherwise accessing the Cadence’s Software or any other Cadence’s software, including without
                                   9
                                       limitation any and all versions of Allegro, PSpice, and OrCad;
                                  10          (6) an order that Cadence be awarded its attorneys’ fees and costs against Pounce USA and
                                  11   Pounce SA based on section 28 of the Software License Agreement; and
                                  12          (7) a final judgment in the case, in accordance with Rule 58.
Northern District of California
 United States District Court




                                  13          A party may serve and file specific written objections to this recommendation within

                                  14   fourteen days after being served with a copy. See 28 U.S.C. § 636(b)(1)(C); Fed.R.Civ.P. 72(b);

                                  15   Civil L.R. 72-3.

                                  16          IT IS SO ORDERED.

                                  17   Dated: April 1, 2019

                                  18                                                    ______________________________________
                                                                                        SALLIE KIM
                                  19                                                    United States Magistrate Judge

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         18
